DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 11, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on March 11, 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (hereinafter “Park”, US 2019/0124572) in view of Kim et al. (hereinafter “Kim”, US 2020/0413279).
Regarding claims 1, and 14, Park discloses a User Equipment (UE) for Vehicle to Everything (V2X) communication (i.e., wireless device 406 as shown in Fig. 4), and a communication method executed by a UE for V2X communication, comprising:
one or more memories storing instructions (i.e., non-transitory memory 409); and
one or more processors (i.e., processor 408) configured to execute the instructions to: 
generate integrity protected Packet Data Convergence Protocol (PDCP) data (i.e., PDCP as shown in Fig. 25) comprising a first field, user plane data, and a Message Authentication Code for Integrity (MAC-I) (i.e., PDCP include PDCP SN, data, and MAC-I as shown in Fig. 25, and as described in paragraphs 0188), and 
transmit a message including the integrity protected PDCP data (i.e., the transmission as shown in Fig. 24, and as described in paragraph 0186).
Park, however, does not expressly disclose wherein the first field indicates whether the MAC-I is present.
In a similar endeavor, Kim discloses a method and a device for collecting and reporting cell measurement information in next generation mobile communication system.  Kim also discloses:
wherein the first field indicates whether the MAC-I is present (i.e., 1-bit indicator to indicate the exist of MAC-I value as described in paragraph 0276).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to indicate whether the MAC-I exist and verify the integrity of the PDCP.

Regarding claims 2, and 16, Park, and Kim disclose all limitations recited within claims as described above.  Kim also discloses the integrity protected PDCP data further includes a second field indicating an SN (Sequence Number) (i.e., PDCP sequence number as described in paragraph 0236).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Wayne H Cai/Primary Examiner, Art Unit 2644